     Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 1 of 39 Page ID #:3821




 1   Rachel Steinback, SBN 310700              Carol A. Sobel, SBN 84483
     Law Office of Rachel Steinback            Monique A. Alarcon, SBN 311650
 2   P.O. Box 291253                           LAW OFFICE OF CAROL SOBEL
 3   Los Angeles, CA 90029                     725 Arizona Avenue, Suite 300
     (t) 213-537-5370                          Santa Monica, CA 90401
 4
     (f) 213-232-4003                          (t) 310-393-3055
 5   (e) steinbacklaw@gmail.com                (e) carolsobel@aol.com
 6                                             (e) monique.alarcon8@gmail.com
     Attorneys for Plaintiffs.
 7
 8   [Additional Counsel on Following Page]
 9                     UNITED STATES DISTRICT COURT
10                FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
     OMAR ARNOLDO RIVERA                      Case No. 5:18-cv-01125-SP
12   MARTINEZ; ISAAC ANTONIO
     LOPEZ CASTILLO; JOSUE
13   VLADIMIR CORTEZ DIAZ; JOSUE
     MATEO LEMUS CAMPOS;                      [CORRECTED] EXHIBIT 24 TO
14   MARVIN JOSUE GRANDE
     RODRIGUEZ; ALEXANDER                     THE DECLARATION OF
15   ANTONIO BURGOS MEJIA; LUIS               MONIQUE A. ALARCON IN
16   PEÑA GARCIA; JULIO CESAR                 SUPPORT OF PLAINTIFFS’
     BARAHONA CORNEJO, as
     individuals,                             OPPOSITIONS TO DEFENDANTS’
17
                                              MOTION FOR SUMMARY
18                   Plaintiffs,              JUDGMENT OR, IN THE
19   v.                                       ALTERNATIVE, PARTIAL
                                              SUMMARY JUDGEMENT
20   THE GEO GROUP, Inc., a Florida
     corporation; the CITY OF                 Filed Concurrently herewith:
21   ADELANTO, a municipal entity; GEO
     LIEUTENANT DURAN, sued in her
22   individual capacity; GEO
     LIEUTENANT DIAZ, sued in her
23   individual capacity; GEO
     SERGEANT CAMPOS, sued in his
24   individual capacity; SARAH JONES,
25   sued in her individual capacity; THE
     UNITED STATES OF AMERICA;
26   and DOES 1-10, individuals,
27                   Defendants.
28
     Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 2 of 39 Page ID #:3822




 1   Catherine Sweetser, SBN 271142
     Kristina A. Harootun, SBN 308718
 2   SCHONBRUN SEPLOW HARRIS & HOFFMAN LLP
 3   11543 W. Olympic Boulevard
     Los Angeles, CA 90064
 4
     (t) 310-396-0731
 5   (f) 310-399-7040
 6   (e) csweetser@sshhlaw.com
     (e) kharootun@sshhlaw.com
 7
 8   Colleen Flynn, SBN 234281
     LAW OFFICE OF COLLEEN FLYNN
 9   3435 Wilshire Boulevard, Suite 2910
10   Los Angeles, CA 90010
     (t) 213-252-9444
11
     (f) 213-252-0091
12   (e) cflynn@yahoo.com
13
     Matthew Strugar, SBN 232951
14   LAW OFFICE OF MATTHEW STRUGAR
15   3435 Wilshire Boulevard, Suite 2910
     Los Angeles, CA 90010
16
     (t) 323-696-2299
17   (e) matthew@matthewstrugar.com
18
19
20
21
22
23
24
25
26
27
28




                                           2
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 3 of 39 Page ID #:3823




         EXHIBIT 24
                  [CORRECTED]
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 4 of 39 Page ID #:3824




    1                     UNITED STATES DISTRICT COURT

    2                    CENTRAL DISTRICT OF CALIFORNIA

    3

    4    OMAR ARNOLDO RIVERA MARTINEZ; )
         ISAAC ANTONIO LOPEZ CASTILLO; )
    5    JOSUE VLADIMIR CORTEZ DIAZ;   )
         JOSUE MATEO LEMUS CAMPOS;     )
    6    MARVIN JOSUE GRANDE RODRIGUEZ;)
         ALEXANDER ANTONIO BURGOS      )
    7    MEJIA; LUIS PENA GARCIA; JULIO)
         CESAR BARAHONA CORNEJO, as    )
    8    individuals,                  )
                                       )
    9               Plaintiffs,        )
                                       )
   10    v.                            ) CASE NO.:
                                       ) 5:18-cv-01125-R-GJS
   11    THE GEO GROUP, Inc., a        )
         Florida corporation; the      )
   12    CITY OF ADELANTO, a municipal )
         entity; GEO LIEUTENANT DURAN, )
   13    sued in her individual        )
         capacity; GEO LIEUTENANT DIAZ,)
   14    sued in her individual        )
         capacity; GEO SERGEANT CAMPOS,)
   15    sued in his individual        )
         capacity; SARAH JONES, sued   )
   16    in her individual capacity,   )
         THE UNITED STATES OF AMERICA; )
   17    and DOES 1-10, individuals,   )
                                       )
   18               Defendants.        )
                                       )
   19

   20               DEPOSITION OF JOSUE MATEO LEMUS CAMPOS

   21                         LOS ANGELES, CALIFORNIA

   22                         THURSDAY, MAY 23, 2019

   23

   24    BEA J. BECERRA, CSR 12099

   25

                                                                                1

                            NORMAN SCHALL & ASSOCIATES
                                  (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 5 of 39 Page ID #:3825




    1         Q      Now, you mentioned that the document listed

    2    out your requirements.         Did it say anything else?

    3         A      Yes, regarding -- it said on there, first the

    4    questions, why we were doing the hunger strike --

    5    several questions on that document.             And it

    6    specifically said it was a peaceful strike.

    7         Q      Did you actually read the document before it

    8    was given to the officer?

    9                MS. FLYNN:     Objection.      Vague.

   10                THE WITNESS:      Yes, I gave it.       I read it, but

   11    I don't specifically remember very well everything it

   12    said, but I remember that.

   13    BY MS. AGUADO:

   14         Q      And do you remember who wrote it?

   15         A      No.   They already had the papers.           Once I

   16    gathered with them, they already had the paper with

   17    the questions on it.

   18         Q      So you recall it had the questions, and then

   19    it stated that it would be a peaceful -- specifically

   20    mentioned that it would be a peaceful strike.                Did it

   21    say anything else?

   22         A      That's all I remember, that it was going to

   23    be a peaceful strike.

   24         Q      Do you remember if it was in English or in

   25    Spanish?

                                                                                85

                            NORMAN SCHALL & ASSOCIATES
                                  (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 6 of 39 Page ID #:3826




    1                MS. FLYNN:     Objection.      Vague.    Calls for

    2    speculation.

    3                THE WITNESS:      They were already next to their

    4    bunks.    They weren't at the tables.           Everybody had

    5    gone to their own bunks, but they hadn't laid down in

    6    their bunks.        But they were standing to watch to see

    7    who was going on with us.          Some of them, not all of

    8    them.

    9    BY MS. AGUADO:

   10         Q      For count are you required to lay down on

   11    your bunk?

   12         A      With some officers, yes, they do demand that

   13    you lay down.       Others, just as long as you're next to

   14    your bed.

   15         Q      So were there some detainees that were not

   16    complying with the count procedures because they were

   17    watching what you were doing?

   18                MS. FLYNN:     Objection.      Misstates his

   19    testimony.      Calls for speculation.         Vague.

   20                THE WITNESS:      Yes, they were also not

   21    following, yes.        You can see clearly on the video.

   22    BY MS. AGUADO:

   23         Q      Okay.    So after the supervisor arrived, what

   24    happened?

   25         A      She arrived with several officers.             She was

                                                                                91

                             NORMAN SCHALL & ASSOCIATES
                                   (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 7 of 39 Page ID #:3827




    1    speaking in English.         As far as a I recall, at some

    2    point she said some word in Spanish -- as far as I

    3    recall.     Or maybe because of the fear I was feeling

    4    about what was going on, I didn't realize it.                But as

    5    far as I recall, she didn't say anything in Spanish.

    6                And then at a moment later, she didn't try

    7    and find some kind of professional solution to direct

    8    herself towards us.        Rather she immediately started

    9    gassing us with the pepper, and then the officers were

   10    grabbing us.

   11                What I think is that why -- why did the

   12    supervisor act in that manner?            Because I imagine that

   13    they must already be trained or capable in order to

   14    act in moments like these, like what we were doing,

   15    what we were causing.         I mean, they did not act in a

   16    professional manner to try and look for some kind of

   17    solution, like, "Hey, what can we do with them?"

   18    Like, you know, "We can talk it out and get everything

   19    worked out."      We weren't fighting.         We weren't

   20    breaking things.       We weren't causing any kind of

   21    disorder or anything like that.            We were just sitting

   22    down.

   23                But she didn't look for not even a mediator,

   24    someone who spoke Spanish to tell us, okay, look, what

   25    you guys are doing is wrong.           This is going to affect

                                                                                92

                            NORMAN SCHALL & ASSOCIATES
                                  (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 8 of 39 Page ID #:3828




    1    your case.      No, nothing, no.       No, just gassing us.

    2    And then the officers on top of us.             No.     For me

    3    that's not -- that's a big injustice.

    4          Q     So I know you mentioned that she was speaking

    5    English.     Did you have any understanding, even though

    6    she wasn't speaking Spanish, what she wanted you to

    7    do?

    8                MS. FLYNN:     Objection.      Calls for

    9    speculation.

   10                THE WITNESS:      The truth is I don't.         No,

   11    nothing.     I didn't -- I mean.

   12    ///

   13    BY MS. AGUADO:

   14          Q     So you have no -- you didn't think that maybe

   15    she wanted you to go to your bunk?

   16                MS. FLYNN:     Objection.      Calls for

   17    speculation.      Asked and answered.

   18                THE WITNESS:      At that moment, I was so

   19    worried because I didn't even know what was going to

   20    happen, what I had gotten myself into.                I wasn't even

   21    paying attention to what she was trying to tell us.

   22    BY MS. AGUADO:

   23          Q     Do you recall anyone else -- any of the other

   24    officers speaking to anybody at the other tables?

   25          A     No, I don't remember.

                                                                                93

                            NORMAN SCHALL & ASSOCIATES
                                  (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 9 of 39 Page ID #:3829




    1         Q      Do you recall any of the other officers

    2    speaking Spanish to anybody at the tables?

    3         A      I don't remember that.

    4         Q      Did you try to speak to any of the

    5    officers?

    6         A      No, I was too scared.         I couldn't figure out

    7    what to do.

    8         Q      Did you ever try speaking to the female

    9    supervisor?

   10         A      Not that either, because of the same fear.

   11         Q      Did you see anybody else at the table

   12    speaking to the supervisor?           And by anyone else I mean

   13    any of the other detainees involved in the hunger

   14    strike?

   15         A      From those of us in the tank?

   16         Q      From the men that were in the hunger strike,

   17    were any of them speaking to the supervisor, the

   18    female supervisor?

   19         A      Out of the nine of us, the nine of us?

   20         Q      Yes.

   21         A      As far as I recall, no.

   22         Q      Do you remember if any of the detainees,

   23    including yourself, that were at the tables told the

   24    supervisor that you were on a hunger strike?

   25         A      I don't remember.

                                                                                94

                            NORMAN SCHALL & ASSOCIATES
                                  (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 10 of 39 Page ID #:3830




     1         Q     Do you remember if anybody at the tables,

     2   including yourself, ever told any of the officers that

     3   arrived with the supervisor that you were on a hunger

     4   strike?

     5         A     Well, with those of us that were with me at

     6   the table, as far as I recall, no.             No one said

     7   anything because we had already handed in the paper to

     8   the officer in charge as to why we were doing the

     9   hunger strike.       But maybe the supervisor didn't even

    10   read -- didn't even read the papers as to why we were

    11   on strike.      I think she must not have read it because

    12   she did not act in a professional manner.

    13         Q     Previously you said that the letter said that

    14   you were on a peaceful strike; is that correct?

    15         A     Yes, yes.

    16         Q     Okay.    And you said that after the supervisor

    17   arrived, a moment later she had used pepper spray or

    18   gassed with pepper.         How much time do you think lapsed

    19   between the time that she arrived and the time that

    20   she sprayed?

    21               MS. FLYNN:      Objection.     Misstates his

    22   testimony.      Compound and vague.

    23               THE WITNESS:      I think maybe about -- I don't

    24   exactly know, but I don't know too well how many

    25   minutes, but it was really quickly.

                                                                                 95

                             NORMAN SCHALL & ASSOCIATES
                                   (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 11 of 39 Page ID #:3831




     1   BY MS. AGUADO:

     2         Q     Do you know if it was more than five

     3   minutes?

     4         A     It was more --

     5               MS. FLYNN:      Same objection.

     6               THE WITNESS:      I don't know.       I don't know how

     7   many minutes more or less.           I saw everything very

     8   quickly.     I don't know.       I think it must have been

     9   because of the same thing, because of the fear and

    10   because of the pressure we already had.

    11   BY MS. AGUADO:

    12         Q     Before she sprayed, did you have an

    13   understanding that she was going to spray?

    14         A     No, the truth is I didn't.           I didn't even

    15   imagine that.       As far as I was concerned she and the

    16   officers were going to act in a different manner.                  But

    17   the truth is that no, I was mistaken.

    18         Q     None of the officers asked you to get up and

    19   go to your bunk, aside from the one that had actually

    20   already called for count?

    21               MS. FLYNN:      Objection.     Argumentative.       Asked

    22   and answered.       Calls for speculation.

    23               THE WITNESS:      Well, as far as I recall at my

    24   table, the table I was at, no.            I don't know if the

    25   others at the other table were told something, but I

                                                                                 96

                            NORMAN SCHALL & ASSOCIATES
                                  (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 12 of 39 Page ID #:3832




     1   don't remember any of that, for the same thing, that I

     2   was afraid as to what may happen to me now that I was

     3   in this.

     4   BY MS. AGUADO:

     5         Q     So why didn't you just get up and go to your

     6   bunk?

     7               MS. FLYNN:      Objection.     Argumentative.

     8               THE WITNESS:      We were already in it.          There

     9   was no turning back.         And, like I said, the supervisor

    10   didn't look for some solution to what we were doing in

    11   a correct way, just go for the gas and let's go.                 The

    12   officers grabbed us.

    13   BY MS. AGUADO:

    14         Q     So just to be perfectly clear, as you sit

    15   here today, you didn't realize they wanted you to go

    16   back to your bunk for count?

    17               MS. FLYNN:      Objection.     Asked and answered.

    18   Argumentative, vague, and calls for speculation.

    19               THE WITNESS:      I don't remember too well what

    20   they were saying in English, what -- what the -- the

    21   supervisor was saying.          And if some officers said

    22   something to us in Spanish, I don't remember having

    23   heard any of that.        And I really don't know.

    24   BY MS. AGUADO:

    25         Q     When she used the gas, where was she

                                                                                 97

                            NORMAN SCHALL & ASSOCIATES
                                  (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 13 of 39 Page ID #:3833




     1   of the gas.      And they still continued spraying us in

     2   the front.      No, that was suffering.

     3   BY MS. AGUADO:

     4          Q    Do you think she sprayed you more than three

     5   times?

     6               MS. FLYNN:      Objection.     Vague.

     7               THE WITNESS:      I don't know.       But she did do

     8   quite a lot of gas.         Yes, she did quite a lot of

     9   gas.

    10   BY MS. AGUADO:

    11          Q    Did she ever spray you directly in your

    12   face?

    13          A    It all -- ever since she did spray the first

    14   one, it fell on all of us, because that spreads, that

    15   spreads.     And since we were close by --

    16          Q    Did she ever spray you directly in the

    17   face?

    18               MS. FLYNN:      Objection.     Asked and answered.

    19               MS. AGUADO:      It wasn't answered.

    20               THE WITNESS:      No, not on my face because I

    21   went like this on the table (indicating).               But it

    22   doesn't matter.        It spreads.     If they do it here to

    23   your head, it will spread.           It will spread.

    24   BY MS. AGUADO:

    25          Q    So you indicated you put your face down on

                                                                                 99

                            NORMAN SCHALL & ASSOCIATES
                                  (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 14 of 39 Page ID #:3834




     1   the table?

     2         A     Yes, because my face was already burning

     3   since the first time that she gassed us.

     4         Q     But you don't recall that she ever sprayed

     5   you directly in the face?

     6               MS. FLYNN:      Objection.     Vague.     Asked and

     7   answered.      Misstates his testimony.

     8               THE WITNESS:      Like head on, head-on?

     9   BY MS. AGUADO:

    10         Q     Yes.

    11         A     Directly to my face, no.          But back here on my

    12   head, on my shoulder, yes.           And when we would lift up

    13   like to look for a little bit to see what was going

    14   on, since that remains in the air, it would -- all of

    15   that would fall on our face.

    16         Q     Okay.    Do you remember if she ever sprayed

    17   you directly in your groin area or your private

    18   area?

    19         A     No.     When they showered me with the hot

    20   water, that's when all the water came down all over

    21   me, and it went into my intimate area.              But all of

    22   this, I could no longer take it in my eyes or in my

    23   face.     I felt like they were going to explode.              And

    24   more so when they showered me with the hot water, no,

    25   the pain was tripled all over my body and eyes.                 I

                                                                              100

                             NORMAN SCHALL & ASSOCIATES
                                   (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 15 of 39 Page ID #:3835




     1   far too much.       It burns a bunch.        It burns a bunch.

     2   My fellow detainees, one of them was just yelling.                  He

     3   couldn't tolerate the burning.

     4         Q     Okay.    So after she sprayed, what happened?

     5   Did you get up and comply with orders, or what

     6   happened?

     7               MS. FLYNN:      Objection.     Vague.     Compound.

     8               THE WITNESS:      No, because of the fear, some

     9   other co-workers arrive.

    10               THE INTERPRETER:        Interpreter correction.

    11               THE WITNESS:      Other fellow detainees arrived

    12   there to the table we were at.            And because of the

    13   fear I was in, I was really scared that something

    14   would happen, that something more than what was normal

    15   would happen to us, something worse.              So we hooked

    16   arms like this (indicating) because of the fear,

    17   because we didn't want them to do something to us, you

    18   know, the officers.         So we held each other by our

    19   arms, but they still pulled us, and they pulled us

    20   apart.

    21   BY MS. AGUADO:

    22         Q     Why didn't you get up and go back to your

    23   bunk at this point?

    24               MS. FLYNN:      Objection.     Argumentative.

    25   Assumes facts not in evidence.

                                                                             103

                             NORMAN SCHALL & ASSOCIATES
                                   (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 16 of 39 Page ID #:3836




     1   far too much.       It burns a bunch.        It burns a bunch.

     2   My fellow detainees, one of them was just yelling.                  He

     3   couldn't tolerate the burning.

     4         Q     Okay.    So after she sprayed, what happened?

     5   Did you get up and comply with orders, or what

     6   happened?

     7               MS. FLYNN:      Objection.     Vague.     Compound.

     8               THE WITNESS:      No, because of the fear, some

     9   other co-workers arrive.

    10               THE INTERPRETER:        Interpreter correction.

    11               THE WITNESS:      Other fellow detainees arrived

    12   there to the table we were at.            And because of the

    13   fear I was in, I was really scared that something

    14   would happen, that something more than what was normal

    15   would happen to us, something worse.              So we hooked

    16   arms like this (indicating) because of the fear,

    17   because we didn't want them to do something to us, you

    18   know, the officers.         So we held each other by our

    19   arms, but they still pulled us, and they pulled us

    20   apart.

    21   BY MS. AGUADO:

    22         Q     Why didn't you get up and go back to your

    23   bunk at this point?

    24               MS. FLYNN:      Objection.     Argumentative.

    25   Assumes facts not in evidence.

                                                                             103

                             NORMAN SCHALL & ASSOCIATES
                                   (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 17 of 39 Page ID #:3837




     1               THE WITNESS:      I didn't want to make my

     2   friends lose out.        We had already initiated all of

     3   this, and I don't know, that's in me.               I don't -- I

     4   don't like to let my friends lose out.              We were

     5   already in this problem.          And well, happen what may,

     6   let it all happen to all of us the same.

     7   BY MS. AGUADO:

     8         Q     Did you understand that when you did not go

     9   to your bunk when the officer announced count, that

    10   there would be consequences?

    11               MS. FLYNN:      Objection.     Vague.     Calls for

    12   speculation.        Assumes facts not in evidence.

    13               THE WITNESS:      Yes.

    14   BY MS. AGUADO:

    15         Q     Okay.

    16         A     I thought there would be consequences, but

    17   not like those that occurred to us.              They went

    18   overboard.

    19         Q     Okay.    When you locked arms and then refused

    20   to get up, did you try to communicate -- did you

    21   personally try to communicate to the officers and

    22   explain to them what you were doing?

    23               MS. FLYNN:      Objection.     Vague.     Compound.

    24   Misstates his testimony.          Assumes facts not in

    25   evidence.

                                                                             104

                             NORMAN SCHALL & ASSOCIATES
                                   (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 18 of 39 Page ID #:3838




     1               THE WITNESS:      No, no.     The truth is I didn't.

     2   What I did was grab on like this (indicating) and say,

     3   "Hey, bro.      Don't go, bro" -- you know, the one that

     4   was next to me, because I was afraid that something

     5   would happened to him -- to all of us.              And I'd say,

     6   "Hey, bro, don't get away from me, bro," because of

     7   the fear itself.

     8   BY MS. AGUADO:

     9         Q     During this time that you had your arms

    10   interlocked.       Do you know if the other detainees, so

    11   the ones not involved in the hunger strike, did you

    12   hear them yelling?        Do you remember hearing them

    13   yelling?

    14               MS. FLYNN:      Objection.     Vague.

    15               THE WITNESS:      Of course, yeah.        They didn't

    16   stop yelling.       That is, what they were doing to us was

    17   not fair.      In the video you can clearly see that they

    18   are along the edge of the second story and down there,

    19   saying -- yelling to the officers to not do what they

    20   were doing to us because it was a great injustice.

    21         Q     And when you were yelling, "Hey, bro.              Don't

    22   go away," were you speaking in a normal tone similar

    23   to how we're speaking now, or were you actually

    24   yelling?

    25               MS. FLYNN:      Objection.     Vague.

                                                                             105

                            NORMAN SCHALL & ASSOCIATES
                                  (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 19 of 39 Page ID #:3839




     1               THE WITNESS:      No, I was saying it between my

     2   teeth.     Because the gas was burning me a bunch.                 And I

     3   was like, "Bro, don't pull away, bro."              And even so

     4   like that, the officer continued gassing us.                The

     5   supervisor was gassing us from the edge of the table,

     6   and it was reaching all of us at right to our face.

     7   BY MS. AGUADO:

     8         Q     The female supervisor?

     9         A     The female supervisor.

    10         Q     Okay.    So when she continued to spray, why

    11   didn't you just unhook arms and get up?

    12               MS. FLYNN:      Objection.     Assumes facts not in

    13   evidence.

    14               THE WITNESS:      How can I explain this?          I

    15   don't know if -- I don't know how to explain this, but

    16   I didn't want anything to happen to them, in my

    17   thinking.      I didn't want them to suffer more than what

    18   we were already suffering and for something worse to

    19   happen to them.        Maybe they also thought the same

    20   thing I did, that if something happened to us, that it

    21   should happen to all of us.           So like we did that but

    22   because of fear.

    23   BY MS. AGUADO:

    24         Q     Let me get this straight.          You were scared

    25   that if you got up and complied with the commands,

                                                                              106

                             NORMAN SCHALL & ASSOCIATES
                                   (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 20 of 39 Page ID #:3840




     1   that something would happen?

     2               MS. FLYNN:      Objection.     Argumentative.

     3   Misstates his prior testimony.            Vague.

     4   BY MS. AGUADO:

     5         Q     Go on.

     6         A     I didn't think of moving, going to my bunk.

     7   What I thought was that I was already in it with my

     8   friends.     And I was seeing what was being done to

     9   them, and I was there united, united with them, come

    10   what may -- what happened to all of us.               But I was

    11   there.

    12         Q     So after you interlocked arms, what happened

    13   next?

    14         A     We interlocked arms.         And as best as the

    15   officers could, they separated us one by one.                 But

    16   during all this time, the supervisor continued with

    17   the spray.      And I was one of the last ones left at the

    18   table.     And with Vlady -- I think it was with

    19   Vladimir.      And they got me.       And I tried to clean, to

    20   touch my face.       I couldn't take it anymore.           And the

    21   officers were grabbing my hands.             They grabbed my

    22   hands, and I was trying to lift them to touch my face

    23   and clean off as best I could because I couldn't

    24   tolerate the burning in my face anymore.               But the

    25   officers didn't allow me to do so.             They threw me down

                                                                              107

                            NORMAN SCHALL & ASSOCIATES
                                  (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 21 of 39 Page ID #:3841




     1   to the ground, and they continued grabbing me by

     2   force.

     3               And then after that they took me a little

     4   further ahead for those tables that we were at.                 And

     5   again, I tried to clean my face.             I couldn't take them

     6   anymore.     And they put me up against the wall, on the

     7   wall that's near the table that the officer that's

     8   guarding us is at.        And that's where the officer

     9   quickly put me up against the wall.              And at that same

    10   moment, he bent my arm, my right arm.              And that's

    11   where I felt the big -- I felt the -- what's it

    12   called? -- the fracture here in my shoulder.                And they

    13   handcuffed me with the handcuffs you --

    14               THE INTERPRETER:        Interpreter correction.

    15               THE WITNESS:      One of them got me here by my

    16   abdomen.     And I remember, from what I felt, one of

    17   them grabbed my foot, and that's how they took me out

    18   of the yard.       I was hopping on just one foot.            I was

    19   hopping.     Because one of the officers had me by the

    20   foot, and the other one had me by the chest.

    21               And I had the -- I continued having the urge

    22   to clean my face or do something because of the

    23   chemicals -- I could no longer tolerate them.                 But

    24   they wouldn't let me.         And at that same moment, they

    25   took us out.       Once we were out in the yard, they took

                                                                               108

                            NORMAN SCHALL & ASSOCIATES
                                  (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 22 of 39 Page ID #:3842




     1   behind your back?

     2         A     Yes.

     3         Q     Did he ever strike you?

     4         A     No.

     5         Q     Okay.

     6         A     Just he bent my arm way too hard.

     7         Q     Okay.     But he didn't punch you?

     8         A     No.

     9         Q     Did he kick you?

    10         A     Not that I remember, no.          As far as I recall

    11   none of that happened.

    12         Q     Okay.

    13         A     What I did have were scratches, you know,

    14   from their nails -- scars.

    15         Q     Do you have scars now?

    16         A     No, no.     You know that always comes up on

    17   your skin when that happens.

    18         Q     Do you still have scratches still on your

    19   skin?

    20         A     No, no, no, no.

    21               MS. FLYNN:      So just to clarify, it was

    22   "scratches," not "scars," for the translation?

    23               THE INTERPRETER:        This is the interpreter

    24   speaking.      The witness used both words.

    25               MS. FLYNN:      Sorry, I didn't hear that.

                                                                             115

                             NORMAN SCHALL & ASSOCIATES
                                   (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 23 of 39 Page ID #:3843




     1   who had participated in the strike there and --

     2         Q     How long were you in the rec yard?

     3         A     Since I was one of the last ones to come out,

     4   they just took me out.          And then they started to --

     5               THE INTERPRETER:        The interpreter needs to

     6   inquire as to a term.

     7               MS. FLYNN:      It's a term they use a lot in

     8   immigration because they --

     9               (The reporter requested clarification.)

    10               MS. FLYNN:      My understanding of a llalera, L-

    11   -- yeah, she'll spell it for you, is that in many

    12   immigration detention centers, the more literal

    13   translation of llalera is like "icebox."               So they have

    14   like very, very cold cells that they put immigrant

    15   detainees into.        And so those freezing cold cells that

    16   are like miserably cold, the term for it is llalera.

    17               MS. AGUADO:      I think we just wanted the

    18   term.

    19               THE INTERPRETER:        I just needed the term.

    20   Thank you very much.

    21               MS. FLYNN:      I just wanted everybody to

    22   understand.

    23               THE WITNESS:      They put me -- I don't remember

    24   if they took me straight to the icebox, or if they

    25   took me straight to the shower.            And I kind of managed

                                                                             118

                            NORMAN SCHALL & ASSOCIATES
                                  (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 24 of 39 Page ID #:3844




     1   to hear the officer saying if I wanted to -- if I

     2   wanted to go into the shower.            I don't remember too

     3   well.

     4   ///

     5   BY MS. AGUADO:

     6         Q     So from the rec yard you don't remember if

     7   you went straight to this cold room or to the shower;

     8   is that correct?

     9         A     Yes, I don't exactly know what happened.

    10         Q     Okay.    At some point, though, you were taken

    11   to a shower, is that correct?

    12         A     Yes, exactly.

    13         Q     Before you were taken to the shower, do you

    14   know if you saw a nurse or any medical staff?

    15         A     I don't exactly remember if it was after I

    16   got out of the shower that I saw the nurse or if it

    17   was before that.        But did a nurse arrive?         Yes, she

    18   arrived.     I didn't see her.        I didn't see her because

    19   I couldn't open my eyes.

    20         Q     How long were you in the shower for?

    21         A     I don't know.       I don't know.

    22         Q     Who else?     Was anybody else in the shower

    23   with you?

    24         A     It was just me.       I went in, and I don't

    25   remember if it was two officers or one.               I don't

                                                                             119

                             NORMAN SCHALL & ASSOCIATES
                                   (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 25 of 39 Page ID #:3845




     1         A     Yes, the rest of the group was there in the

     2   ice box.

     3         Q     Correct?

     4         A     Yes.

     5         Q     Were there any other officers present?

     6               MS. FLYNN:      Objection.     Vague.

     7               THE WITNESS:      There was a female officer in

     8   front of the icebox.         And an ICE supervisor also came

     9   to supervise us.        Well, they said it was an ICE

    10   supervisor.        I don't know.

    11   BY MS. AGUADO:

    12         Q     Did the female officer say anything to you

    13   while you were in the cold room?

    14         A     The officer -- she was kind of like there in

    15   her office, and we were inside with the door closed.

    16         Q     While you were in the cold room, were your

    17   handcuffs on or off?

    18         A     I was handcuffed the whole time, the whole

    19   time, until I was taken over to take my clothes off.

    20   And I would tell my co-workers that I couldn't take it

    21   anymore.     And they are like, "Hold on, hold on.              We're

    22   in here too, just like you are."

    23               And I don't know who it was that cleaned my

    24   face with something.         I don't know what they cleaned

    25   it with.     But I kind of managed to dry off my face

                                                                             127

                             NORMAN SCHALL & ASSOCIATES
                                   (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 26 of 39 Page ID #:3846




     1   there because the truth is that I couldn't take it

     2   anymore.     I was yelling for help and help.             And even

     3   so, they didn't take any importance, and they had me

     4   in there with my wet clothes for a good long while,

     5   even though the gas had gotten into my -- into my

     6   intimate area with the water.

     7         Q     Okay.    After you were in the cold room, what

     8   happened next?

     9         A     Okay.    We were taken out.        We took off our

    10   clothes.     And like I said previously, the white shirt

    11   that we wear was but like it was super yellow-yellow

    12   from everything that they had sprayed us with.                 And

    13   once we got out of the cold room, I am seeing that the

    14   supervisor that had gassed us was behind us, and she

    15   was laughing because we were being taken away.                 She

    16   thought maybe that we were taken away to be punished

    17   further or maybe she was laughing because of what she

    18   had done to us.        And I clearly -- I'm not lying

    19   because the cameras are there.            There's cameras there.

    20   When we were coming out of the cold room, she was

    21   behind us and she was laughing along with another

    22   officer.     I don't know if she was making fun of us,

    23   but was she smiling when she saw us?              Yes, she was

    24   smiling.

    25         Q     What did the ICE supervisor say or the person

                                                                              128

                             NORMAN SCHALL & ASSOCIATES
                                   (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 27 of 39 Page ID #:3847




     1               MS. FLYNN:      Objection.     Asked and answered.

     2               THE WITNESS:      Medical staff?       No.     Like I

     3   said, I didn't say anything to anyone.

     4   BY MS. AGUADO:

     5         Q     Did you ever file a written grievance or

     6   complaint related to this incident?

     7               MS. FLYNN:      Objection.     Asked and answered.

     8               THE WITNESS:      To the officers?        Or

     9   specifically to who?

    10   BY MS. AGUADO:

    11         Q     To anyone?

    12         A     No.

    13         Q     You mentioned that -- actually, you said

    14   before you left the tank, your skin was burning.                    How

    15   long was your skin burning for after the incident?

    16         A     Over three days.        Past that was that I had

    17   the burning, and I was being the strong one.                 I don't

    18   know if there are cameras there.             But I was just like

    19   on the edge of the bed, closing my fists, tolerating

    20   the pain with no shirt.          And we'd tell the officer

    21   that we wanted to shower, but that doesn't even go

    22   away with water.        It's very difficult to get rid of

    23   that.

    24         Q     Was the burning --

    25         A     Everything, your head throbs like this

                                                                              138

                            NORMAN SCHALL & ASSOCIATES
                                  (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 28 of 39 Page ID #:3848




     1   from the GEO detention, and it seems like there was

     2   something that they told her like not to get, I

     3   believe, involved, not to get in this.

     4         Q     Did you actually hear this conversation?

     5         A     No.

     6         Q     Okay.    How would you typically get in touch

     7   with your immigration attorney?

     8         A     Well, they blocked -- well, that was

     9   afterwards.       But they're in the rooms.         And the rooms

    10   where we were being punished, you would ask for the

    11   phone and they would bring to you while so we could

    12   speak.

    13         Q     While you were in the tank, the first one,

    14   were you able to contact your immigration attorney?

    15         A     When I was transferred to the tank to the

    16   third tank, I was able to communicate for a few days.

    17   But after that, they blocked that number.

    18         Q     How do you know they blocked that number?

    19         A     Because I would dial, and it would -- I don't

    20   exactly remember too well what the operator said.                  And

    21   according to me, it was that it wouldn't work in

    22   the -- what's it called?          What's it called?        I thought

    23   that I was the only one that it wasn't working for,

    24   that I couldn't make that call.

    25               And I told another detainee that was also

                                                                             141

                             NORMAN SCHALL & ASSOCIATES
                                   (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 29 of 39 Page ID #:3849




     1   detained there, that if he could please dial the

     2   number for me.       And it was the same thing.           It

     3   wouldn't even ring.         It would just go straight to the

     4   operator.      And they said they had blocked the

     5   number.

     6         Q     Who said they blocked the number?

     7         A     Other friends in detention.           They said that

     8   that happened.       I don't know if maybe they had some

     9   experience with that or if that had been communicated

    10   to them, but I don't know.           That's how it happened.

    11         Q     So while you're in tank one, did you have any

    12   issues getting in contact with your immigration

    13   attorney?

    14         A     No.

    15         Q     While you were in segregation, did you have

    16   any issues getting in contact with your immigration

    17   attorney?

    18         A     No.

    19         Q     At some point you must have spoken to your

    20   immigration attorney because she then called GEO;

    21   correct?

    22               MS. FLYNN:      Objection.     Calls for

    23   speculation.

    24               THE WITNESS:      I -- how was the question?

    25               MS. AGUADO:      At some point you said that your

                                                                             142

                            NORMAN SCHALL & ASSOCIATES
                                  (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 30 of 39 Page ID #:3850




     1   immigration called GEO; correct?

     2               MS. FLYNN:      Called?

     3               MS. AGUADO:      GEO.

     4               THE WITNESS:      Yes.

     5   BY MS. AGUADO:

     6          Q    And was she calling about the incident, if

     7   you know?

     8               MS. FLYNN:      Objection.     Calls for

     9   speculation.

    10               THE WITNESS:      Yes.

    11   BY MS. AGUADO:

    12          Q    While you were in segregation, you told her

    13   about the incident; correct?

    14          A    Of course.

    15          Q    Okay.    And then how did she get in contact

    16   with you to say she had called you?

    17               MS. FLYNN:      Objection.     Assumes facts not in

    18   evidence.

    19               THE WITNESS:      I called my --

    20               THE INTERPRETER:         The interpreter needs

    21   clarify.

    22               THE WITNESS:      I called my uncle and explained

    23   everything that had happened.            And then he contacted

    24   her.

    25   BY MS. AGUADO:

                                                                             143

                             NORMAN SCHALL & ASSOCIATES
                                   (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 31 of 39 Page ID #:3851




     1          Q      Did he hang up with you and contact her

     2   and -- or did he do sort of a three-way call?

     3                 MS. FLYNN:     Objection.     Compound.     Vague.

     4                 THE WITNESS:     No.   I mentioned the incident,

     5   that had happened, to him and the number, and since --

     6                 THE INTERPRETER:       Interpreter's correction.

     7                 THE WITNESS:     And since he also had my

     8   attorney's number, that's how they got in touch.

     9   BY MS. AGUADO:

    10          Q      So he spoke to her in a separate

    11   conversation -- just your uncle and the immigration

    12   attorney were speaking.          Correct?

    13                 MS. FLYNN:     Objection.     Speculation.

    14   BY MS. AGUADO:

    15          Q      Or based on your understanding?

    16          A      Yes.   I gave my uncle the number.          I told

    17   him.       And then outside of that, he contacted her.             He

    18   called her from my uncle's house, he called the

    19   attorney.

    20          Q      When you were in tank one and you wanted to

    21   make a phone call, how did you do that?               Did you have

    22   to enter a pin number?          What did you do?

    23          A      Yes.   I think -- I don't remember too well,

    24   but we needed to put in our ID number, I believe, and

    25   then the phone number of the person that we were

                                                                             144

                              NORMAN SCHALL & ASSOCIATES
                                    (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 32 of 39 Page ID #:3852




     1               THE WITNESS:      I was in the third tank.

     2   BY MS. AGUADO:

     3         Q     So after you were in segregation, were you

     4   immediately taken to the third tank?

     5         A     No.     When I got out of segregation, I was

     6   taken to the third tank.          And I don't remember if it

     7   was that first week that I got in touch with her

     8   because it was coming up -- what's it called?

     9         Q     A hearing?

    10         A     I was going to have my court date soon.              Yes,

    11   my hearing.        And she wasn't picking up the phone.

    12         Q     But had you spoken to her while you were in

    13   segregation?

    14         A     Yes.

    15         Q     Once you were moved into the third tank, how

    16   many days after you were in the third tank was it that

    17   you thought her number was blocked?

    18               MS. FLYNN:      Objection.     Vague.     Assumes facts

    19   not in evidence.

    20               THE WITNESS:      Three, five days.        But it was

    21   that same week when we got there to the third tank.

    22   BY MS. AGUADO:

    23         Q     Did you ever tell your immigration

    24   attorney -- never mind.

    25               Did your uncle -- in your understanding, did

                                                                             147

                             NORMAN SCHALL & ASSOCIATES
                                   (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 33 of 39 Page ID #:3853




     1   your uncle speak to your immigration attorney with

     2   regard to the fact you thought your number was

     3   blocked?

     4         A     Yes.

     5         Q     Did your uncle then contact you and tell you

     6   what your immigration attorney had thought about

     7   that?

     8               MS. FLYNN:      Objection.     Vague.

     9               THE WITNESS:      My uncle said that she was

    10   going to -- as I understand some people from the

    11   attorney to come visit me, and they came.

    12   BY MS. AGUADO:

    13         Q     And were you allowed to see them?

    14         A     Yes.

    15         Q     So the entire time that you were at Adelanto

    16   facility was there only one day that you had

    17   difficulty getting in contact with your immigration

    18   attorney?

    19         A     With her, yes.       I spent the whole day trying

    20   to do so, ever since that morning.

    21         Q     Just answer my question yes or no.             When you

    22   were at Adelanto facility, was there just one day

    23   where you had trouble getting in contact with your

    24   immigration attorney?

    25               MS. FLYNN:      Objection.     He said yes.

                                                                             148

                            NORMAN SCHALL & ASSOCIATES
                                  (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 34 of 39 Page ID #:3854




     1   to move us from one place to another.               They would like

     2   really handcuff us -- hands and feet -- and they would

     3   put the handcuffs on far too tight.              I don't know what

     4   they're called.

     5               And you can barely walk.          And they put a

     6   little stool there to get up into the van, and you can

     7   barely get up.

     8         Q     When you say the handcuffs were too tight,

     9   are you -- sorry.        Strike that.

    10               Did you ever have an injury as a result of

    11   the handcuffs being too tight?

    12         A     No.    They're just snug.        That's it.

    13         Q     Did you ever file a grievance or any written

    14   complaint about officers throwing away your

    15   belongings?

    16         A     No.

    17         Q     Did officers ever throw away your

    18   belongings?

    19         A     Not me.     But others, yes.

    20         Q     While you were at Adelanto facility or

    21   actually -- I'm sorry.

    22               As a result of the incident, did you have any

    23   emotional or mental injuries?

    24               MS. FLYNN:      Objection.     Vague.

    25               THE WITNESS:      Emotional or mental?         I would

                                                                              170

                            NORMAN SCHALL & ASSOCIATES
                                  (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 35 of 39 Page ID #:3855




     1   get stressed out about thinking about what was going

     2   to happen to us, all the time, with our immigration

     3   case.     And after we had that problem, thinking about

     4   what consequences we might get from everything we did.

     5   And you get stressed out from all of that and thinking

     6   about all of that.        And that's why you get headaches.

     7   I felt depressed and traumatized because being locked

     8   up in there and afraid.

     9               More than anything I became more fearful when

    10   I was in the third tank because there they close the

    11   rooms.     And I was there with people that -- like they

    12   are not -- they don't have -- like they're not right

    13   in the head.       And I wouldn't sleep comfortable.            I was

    14   always fearful that they might do something to me

    15   because they would tell me that they had been in gangs

    16   and that they had bullets inside of their body and a

    17   bunch of stories.

    18               So there were gang members that were in there

    19   with me.     I was with them.        And all of that

    20   traumatized me a bunch.          And then later one of them

    21   would leave and another one would arrive.               And one of

    22   them came from one of those other countries -- I don't

    23   know if he was Islam or I don't know what.                Muslim.

    24   And he often wanted to commit suicide.              He would often

    25   try to commit suicide.          And at night he would roll up

                                                                             171

                            NORMAN SCHALL & ASSOCIATES
                                  (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 36 of 39 Page ID #:3856




     1   up, I go to bed thinking about all of that, thinking

     2   about what's going to happen with my immigration case?

     3   What am I going to do if I go back to my country?

     4   Where am I going to go?          And the same thing with the

     5   case, with the GEO, how is that going to end up?                 Is

     6   that going to affect me or what?             I have -- I don't

     7   know.

     8   BY MS. AGUADO:

     9         Q     So I want you to listen just to the question.

    10   Because I want to know about your injuries related to

    11   the incident.       Okay?

    12               So do you still feel stressed out about the

    13   consequences related to the incident?

    14         A     Yes.

    15               MS. FLYNN:      Objection.     Vague.

    16   BY MS. AGUADO:

    17         Q     Okay.    How often do you feel stressed out

    18   about the consequences related to the incident?

    19         A     Every day.      Just thinking that if I get

    20   locked up again, how it might go for me?               What if they

    21   put me in with people, you know, idle people who have

    22   been in gangs, and they might do something to me by

    23   force?     You know, I start thinking about all of that.

    24   I came out of there traumatized, and I'm still the

    25   same way.

                                                                               176

                             NORMAN SCHALL & ASSOCIATES
                                   (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 37 of 39 Page ID #:3857




     1         Q       About how long after the incident did you

     2   start to feel depressed?

     3         A       That same -- when we did -- from the moment

     4   that the whole disorder with the strike ended, ever

     5   since that first day when we were in segregation.

     6   Because when you're in segregation, they have you

     7   locked up.       You can't even see the light of day.             And

     8   if they take you out to a little yard, but that little

     9   yard, it's a really small one, and it's just for the

    10   sun to hit you.

    11         Q       Did you understand that you were in

    12   segregation because you failed to follow instructions

    13   and the commands given by the officers?

    14                 MS. FLYNN:     Objection.    Vague.     Calls for

    15   speculation.       Argumentative.

    16                 THE WITNESS:     Yes.

    17   BY MS. AGUADO:

    18         Q       So you understood that segregation was a form

    19   of punishment; correct?

    20         A       Yes, it was a form of punishment, I know.

    21   But we didn't deserve a punishment like that either,

    22   No.       To me, that punishment was unfair.          I don't think

    23   we should have lived through that.

    24         Q       Do you know that if you don't rack up for

    25   count, it throws off count for the entire facility?

                                                                             177

                            NORMAN SCHALL & ASSOCIATES
                                  (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 38 of 39 Page ID #:3858




     1   Did you know that?

     2               MS. FLYNN:      Objection.     Calls for

     3   speculation.        Assumes facts not in evidence.

     4   Argumentative.

     5               THE WITNESS:      No.

     6   BY MS. AGUADO:

     7         Q     No, you didn't know that?

     8         A     No.

     9         Q     Are you still depressed as a result of the

    10   incident, not related to your immigration case, but as

    11   a result of the incident?

    12         A     Yes.

    13         Q     And how often do you feel depressed as a

    14   result of the incident?

    15         A     Every time I remember how I was detained.

    16   And at night when I lay down and I remember everything

    17   I'm going through here, there isn't a single day that

    18   I don't remember that I was detained and everything we

    19   went through.

    20         Q     So I'm focusing just on the incident.              How

    21   often do you feel depressed because of the incident?

    22         A     Every day.      Every day.

    23         Q     Okay.    And you're -- are you seeking any sort

    24   of counseling or therapy?

    25         A     Nothing, nothing.

                                                                              178

                             NORMAN SCHALL & ASSOCIATES
                                   (800) 734-8838
Case 5:18-cv-01125-SP Document 128 Filed 11/27/19 Page 39 of 39 Page ID #:3859




     1   you.

     2          Q    What exactly were you fearful about the idea

     3   of returning too Adelanto?

     4          A    That I might be locked up again with people

     5   that have been in some gangs or that they might do

     6   something to me while I'm asleep.

     7          Q    The people in the gang or the officers?

     8          A    All of them.      The officers as well as the

     9   detainees.

    10          Q    While you were at Adelanto facility, did any

    11   of the officers ever do anything to you while you were

    12   sleeping?

    13          A    No.    But also when I would see the officers,

    14   I would get very nervous.           My hands would even start

    15   to sweat, and I would start shaking, and I would not

    16   feel well with my blood pressure.

    17          Q    Was that before or after the incident?

    18          A    After the incident.

    19          Q    Was the only time that you were OC sprayed at

    20   Adelanto facility after you failed to comply with

    21   orders?

    22               MS. FLYNN:      Objection.     Argumentative.

    23               THE WITNESS:      I didn't understand.

    24   BY MS. AGUADO:

    25          Q    How many times were you OC sprayed at

                                                                             181

                            NORMAN SCHALL & ASSOCIATES
                                  (800) 734-8838
